Clark, C. J.,
dissenting: The public policy of the State is vested in' the discretion of the Legislature, except when the law-making body is expressly 'restricted by some provision of the State or Federal Constitution. ■
The public policy of the State as regards education and public roads is a matter of the closest interest to the public, for upon their development depends the progress and the prosperity of our people.
Up to within less than one hundred years, the public policy of our State left education solely in the hands of the parents, with the result that the great body of the people were uneducated, and the State suffered accordingly. When the system of public schools was inaugurated there was strong opposition by those who claimed that such system was Socialistic and compelled the well-to-do to pay for the education of the children of the poor. This argument, now antiquated and entirely discredited, was effective for many decades in halting the system within the narrowest possible limits. It is only in the last few years, and after a systematic education of public sentiment by broad progressive leaders, that a more adequate system of public education has set the State on the high road of progress.
*157Under our system of public roads, copied from tbe English common law, they were worked by tbe conscription of labor, bence mostly by tbe landless, wbo bád no wheels to roll over tbe roads, while those whose lands were benefited by the roads were largely exempt from working them, either by being residents of the towns or very often above the conscript age. This system, known ás corvees in France, was one of the potent causes of the great Revolution in that country. It was not only a thoroughly unjust system, but a most ineffective one, for the laborers feeling the injustice of being forced to work roads in which they had no personal interest, the roads in England and France and in this country were a clog upon travel and transportation. The “Mud Tax” was largely in excess of any benefit accruing to landowners and the property interests from their nonpayment of taxes for road building. S. v. Covington, 125 N. C., 644.
When public sentiment was awakened to the injustice and inefficiency of this system, gradually we began to authorize counties and townships to work their roads by taxation, or partly by taxation, as they saw fit, and this was held to be a matter entirely for the Legislature. S. v. Sharp, 125 N. C., 631-635.
The State has aided also in the building of a State Highway, and received some assistance in this measure from the United States Government, the intention being to build such highway from Beaufort to Duck-town, with lateral branches to be built gradually by the State, counties, or townships.
It being seen at once that this system would take a long time for development, there was finally proposed» for public consideration this measure by which the most remote counties and most remote townships, even the poorest ánd those which have always received less benefit from State aid in any way, should have the same opportunity to construct efficient highways as the counties and townships near the large towns and in the wealthier sections. This measure, which was adopted as chapter 6 by the Legislature of 1917, has been for many years thoroughly discussed and considered by the people of the entire State, and has recommended itself by its affording equal opportunities to every section of the State, however remote. This bill, after thorough discussion before the people, was presented to the Legislature of 1911, passed in the House by an overwhelming vote, but was defeated by a small majority in the Senate. After the fullest discussion for another two years and a thorough debate in the Legislature in 1913 it passed the House by a unanimous vote and was again defeated in the Senate by a very narrow margin. It was again fully discussed for four years before the people, and in the General Assembly of 1917 it passed the House with only two dissenting votes and the Senate with only one dissent.
*158A measure of sucb wide public interest, setting forth a State policy of prime importance to every section, having thus been discussed for years, having three times received an almost unanimous vote in the House and defeated by close margins twice in the Senate, and having been passed at the last session with only one dissent in that body, must be taken as expressing the will of a self-governing people and the almost unanimous opinion of the law-making department of the government that its enactment was within their constitutional powers. It should not, therefore, be set aside unless its unconstitutionality is clear “beyond all reasonable doubt,” as the U. S. Supreme Court -held is essential before the Court can assume to hold any act unconstitutional. Ogden v. Sanders, 12 Wheaton, 213, and hundreds of other oases cited in 6 R. C. L. in notes to sections 81-86 and 98-116.
In Atkin v. Kansas, 191 U. S., 223, it is said (Harlan, J.): “The public interests imperatively demand that legislative enactments should be recognized and enforced by the Courts as embodying the will of the people, unless they are plainly and palpably, beyond all question, in violation of the fundamental law of the Constitution.” It can hardly be said that a measure which has been so long discussed, and which has received the approval of the people of this State, evinced by the votes of their representatives for three sessions of the General Assembly, and which is deemed constitutional by a minority of this Court, is unconstitutional “beyond question” and “beyond a reasonable doubt.” In fact, there is no line to be found in our Constitution which authorizes the Court to hold an act of the Legislature unconstitutional any more than there is any authority in the Legislature to hold a decision of the Court unconstitutional. Neither department has supremacy over the other. The intention of the Constitution was that the Legislature should obey the Constitution; and if it did not, the authority to review its action- is not given to the Courts, but rests with the people in the election of a new Legislature. In a majority of the States they have made this more expeditious by the adoption of the initiative and referendum, which requires, upon a proper petition, any statute to be submitted to the people immediately for approval or disapproval.
A measure of such wide and general importance is entitled to be considered before it is condemned. It does not appropriate, as has been suggested, $32,000,000. It is true that the plan provided for issuing State bonds at 4 per cent and receiving in exchange from each county receiving a loan from the State for itself, or its townships, a bond bearing 5 per cent interest is based on the calculation that the difference of 1 per cent properly handled will pay off the whole indebtedness at the end of forty-one years without costing the State or counties anything on the principal. But this does not require that the act shall be in force *159forty-one years or stall cease after that date. It provides that “not more than $400,000 shall be issued each six months.” The next Legislature, or any succeeding Legislature, can repeal the act, leaving outstanding only the bonds that have been issued up to that date; and the act does not necessarily stop at the end of forty-one years, but can continue indefinitely if it proves satisfactory to the people of the State. It proposes to create a State-wide system of modern public roads without costing the State a cent and costing the counties 5 per cent interest .and no principal to repay.
The county issues no bonds to go on the market, but merely gives to the State its certificate of indebtedness for the amount loaned to the ■county for itself, or for one or more of its townships, if the people have ■so voted for building good roads, and the county is to collect from the whole county, if the county has voted for the loan, or from the town-ship or townships which have voted from such loans from the State, .5 per cent on the loan annually and pay this over to the State, exactly ■according to the same plan by which for years the State has loaned money to the township or other local boards to build schoolhouses, for which loan the county has collected out of the township or locality and remitted the money to the State Board of Education.
The passage of this bill has been petitioned for by Farmers’ Unions, ’Chambers of Commerce, Good Eoads Associations and many others, for .years. If it operates as its friends, and the Legislature contemplate, the people will be benefited by the immediate spending therein of the money loaned to the counties and townships. The dwellers in the rural districts will be relieved from the bad roads which are now the heaviest incubus upon agriculture in the State. The farmers will be relieved of the isolation which is the greatest drawback to rural life. The State will achieve a State-wide system of modern public roads extending, without exception, to every township and county as they successively adopt the measure; the townships and counties will have the good roads they ■desire, in a short time, by the payment of 5 per cent annual interest on the money borrowed for forty-one years, a moderate rental for the roads; .and at the end of that time there will be no principal to pay either by the State, county or township, as the investment of the difference between the 5 per cent paid by the counties and townships and the 4 per ■cent paid by the State on its bonds will, in a sinking fund, amount to ■enough to pay off the State bonds, which will then return to the counties their bonds to be canceled.
The Secretary of State has already issued license to 50,000 automobiles in the State. With the successful operation of this bill the number will soon be doubled, and besides, motors will be used by farmers, instead of wagons, to carry their farm products to the towns or the nearest *160railroad station. It is a safe calculation, that if this carefully considered action of tbe General Assembly is not set aside by this Court the-increase in farm values and in farm products will in each township or county adopting this system far overpay the 5 per cent annual interest, which is all that they will be called upon to pay.
The same system has been successfully operated by Great Britain to remove the age-long grievance in Ireland of great feudal estates and absentee landlordism. Being able to sell her bonds bearing 2 per cent interest, England thus raised a large sum with which it bought up the vast landed estates in Ireland, which it took over by purchase or condemnation, and cutting them up into small holdings, sold them to the-former tenants at the same price per acre, adding a sum in money to-each to furnish the farm, taking from the tenants their notes bearing 5 per cent interest. The difference between the 2 per cent and the 5 percent in the course of a few years at compound interest paid off the purchase money for the lands and the money loaned, and the Government canceled the notes, giving the tenants fee-simple deeds, and all this not costing the taxpayers a penny and costing the tenants less than the rent would have been. The proposition here adopted by our Legislature proposes to abolish the age-long grievance of bad roads and isolation without costing the State a dollar -and at an expense to the counties and townships of 5 per cent interest on the cost for forty-one years. The bonds for the principal, both those given by the State and those given by the counties, are then to be canceled out of the sinking fund.
We already have a statute by which the State loans out of the Treasury annually a certain sum of money, aggregating now over $600,000, at the rate of 5 per cent interest, for the purpose of building schoolhouses. These loans are made on long time, with annual installments, and have assisted in building hundreds of schoolhouses in North Carolina, and the State has never lost a dollar in its numerous transactions with the local school boards. The county boards of education sign a bond in the name of the county to whose local or township board the money is loaned, and the indebtedness thus becomes a county responsibility in precisely the same manner that is proposed in regard to loans to townships for good roads in this bill.
This “Road Law” now before the Court applies to good roads exactly the same proposition. The State proposes, in effect, to lend for the benefit of any township or county that will vote to tax itself for the purpose of building roads, thereby evincing their progressiveness and public spirit, certain sums of money, receiving therefor bonds (just as from local school boards) bearing 5 per cent interest, but not to exceed in the aggregate $400,000 each six months, and the State is to raise the sum thus loaned by the sale of its own‘4 per cent bonds. This latter is a *161detail wbicb does not concern tbe counties and townships voting to build tbe roads. As to them, it is simply a loan of money by tbe State (just as to tbe local school board), and tbe State will raise tbe money by tbe sale of its bonds, wbicb it has a right to do, for the statute wás passed for a necessary purpose, with three readings in each bouse with tbe yeas and nays recorded on tbe Journal, as required by Const., Art. II, sec. 14. Tbe Constitution, Art. Y, sec. 4, authorizes this appropriation since the State bonds have been at par. Tbe State does not, by this act, “give or lend tbe credit of tbe State in aid of any person, association or corporation.”
Tbe counties and townships are simply agencies of tbe State government. Tbe Legislature can create, change, or abolish counties at will. It has abolished fourteen counties, and it abolished two others wbicb it subsequently recreated, and has increased tbe number of counties to one hundred. It created tbe townships in 1868, and since then, under a general statute, has authorized tbe county commissioners to make others; and tbe Legislature also has created several townships, so that at present there are 1,055 townships in tbe State. Therefore, in putting money in tbe bands of tbe counties and townships to build roads, tbe State is merely putting its money in tbe bands of its own agents.
In Atkin v. Kansas, 191 U. S., 220, it is said: “Such corporations are the creatures, mere political subdivisions, of this State for the purpose of exercising a part of its powers . . . They are in every essential sense only auxiliaries of the State for the purposes of local government. They may be created or, having been created, their powers may be restricted or enlarged, or altogether withdrawn, at the will of the Legislature,” citing many cases; among others, quoting from Williams v. Eggleston, 170 U. S., 310, as follows: “A municipal corporation is, so far as its purely municipal relations are concerned, simply an agency of the State for conducting the affairs of government; and, as such, it is subject to the control of the Legislature.” Tbe Court further .said, quoting from Clinton v. R. R., 24 Iowa, 475, with approval: “Municipal corporations owe their origin To, and derive their powers and rights wholly from, the Legislature. It breathes into them the breath of life, without wbicb they cannot exist. As it creates, so it may destroy. If it may destroy, it may abridge and control.” Tbe Court added that the Legislature could, if it saw fit, abolish any and all of the municipal corporations of the State in one act, saying: “We know of no limitation on this right, so far as the corporations themselves are concerned. They are, so to phrase it, the mere tenants at will of the Legislature. Tbe Legislature, therefore, when it advances money for a township to build public roads at the request of the people of the township, as evinced by a vote of its people (wbicb is not necessary to its validity, Kinston *162v. Trust Co., 169 N. C., 207, for it is a necessary expense. Hargrave v. Comrs., 168 N. C., 626) can place the money in the hands of the county to be used for such township, requiring the county, as one of its agents, to execute a certificate of indebtedness for the amount loaned to- its sub-agent (the township) by the State, and require the county through its officers to collect the tax annually from such township to pay the 5 per cent to the State. This process of loaning the money to the township or other local board and requiring the county to give its note to the State for such sum and to collect and transmit the taxes from-the township or locality has been in force since 1903, and has been approved by this Court, Brown, J., in Casey v. Dare, 168 N. C., 285.
It has long been the policy of the State to give its aid to any local betterment which it has seen fit. It has never been doubted that the Legislature could create, at the cost of the entire State, a local public road, or a canal, of benefit to a restricted area, or a railroad whose benefits were more or less local, or establish any other local enterprise for the public benefit, in its judgment. Long ago the State thus authorized and aided the Clubfoot and Ilarlowe Canal — of almost purely local benefit, the Hyde County Canal, the Dismal Swamp Canal; also constructed the Quaker Road in Jones County, the Pender County Highway, the Hickory Nut Gap Road and other local public roads. It has also built at the State’s expense, in part, the railroad from Weldon to Wilmington, passing through six counties (now eight), of small interest to the remainder of the one hundred counties of the State, which has become, however, of more general importance by reason of the subsequent connections. It also largely built the Raleigh and Gaston Railroad, passing through five counties; the Wilmington, Charlotte and Rutherfordton Railroad; the North Carolina, Railroad; the Western; the Western North Carolina Railroad, and several others. All these enterprises were more or less of local benefit and of almost infintesimal benefit to large sections in other parts of the State.
These canals, public roads, and railroads were built by virtue of the sovereignty of the State and were paid for in’8 cash out of the State Treasury, the money being raised by taxation or by the sale of State bonds, as the Legislature deemed best. It has never been doubted that the State could build a highway in any one of our hundred counties, or in any one of the 1,055 townships, and pay for it out of the State Treasury. Whether the money in the Treasury was raised by taxation or by the sale of State bonds, whether it was donated, or a loan, or an investment by the State, rested with the General Assembly. Frequently the State has issued its own bonds and received in exchange the bonds of the company or of the city or county contributing to build the road. This was done in building the Raleigh and Augusta Railroad, the Tay-*163lorsville Eoilroad (sometimes known as the “Lime-bug” Eailroad) and other railroads and turnpikes. All these matters were in the judgment of the self-governing people of this State, as expressed by the action of the law-making body — our General Assembly.
The road law now before the Court is a carefully devised measure to give every township and every county that is willing to vote a tax upon itself the same benefit that every school district has obtained by voting an additional tax; but inasmuch as for building roads a larger sum is needed in the first instance, with only a small annual appropriation for interest, and the credit of the townships and counties might not' be sufficient to float their bonds at par at a low rate of interest, the State offers to loan the money for the amount each township or county votes at 5 per cent, and proposes to raise the money for that purpose by selling its own bonds at 4 per cent, with the calculation that the 1. per cent difference in interest, properly invested for forty-one years, will result in returning the entire sum thus loaned to the State Treasury, the State in the meantime being benefited by the construction of a State-wide system of public roads in every township and in every county in the State. To avoid a scramble as to what townships and counties shall be first benefited, it is left to them to make the move, and thus select themselves. The result will be that the most progressive and wide-awake townships and counties, those who most feel the need of the good roads system, will be the first to profit by this beneficent movement. It will not be left, as in the past, for those communities which have the most influence in the Legislature to obtain priority in the State aid thus afforded. Successively each county and township will come in, in the order they themselves create, making a completed State-wide road system.
It is suggested that, not denying that the measure is valid and without passing upon that question which is of vast importance to the State at large and of the deepest interest to the public welfare, the Court (leaving that question undecided) can hold against those claiming aid in these two cases upon the ground that these plaintiffs, in both cases, are claiming under a township election, and that the Legislature could not authorize a county to give its bond to the State for a road improvement in a township.
Section 20 of the act before us provides: “Townships and road districts created by special act of the General Assembly may avail themselves of the benefits of this act upon compliance with the requirements herewith set out: Provided, that the bond or undertaking filed with the State Treasurer shall be executed by the board or boards of county commissioners of the county or counties in which such township or road district is situated. It shall be the duty of such commissioners to levy and the duty of the sheriff 'to collect such special taxes and make pay*164ment thereof in the manner and under the penalty set out in section 18 of this act.” It is apparent that under this section it was intended that the counties in which these townships lay were to give their bonds as agents for the township, as has been done in very many instances where townships have voted appropriations for railroads or other public or quasi-public purposes, as in Jones v. Comrs., 107 N. C., 248 (Person County); McCracken v. R. R., 168 N. C., 62 (Alamance), and in numerous other cases.
The last lines of this section prescribe, after providing that “the bond or undertaking filed with the State Treasurer shall be executed by the board or boards of county commissioners of the county or counties in which such township or road district is situated” (evidently including cases in which a road district might lie in two or more counties), adds: “It shall -be the duty of such commissioners to levy and the duty of the sheriff to collect such special taxes and make payment thereof in the manner and under the penalty set out in section 18 of this act.” This places beyond question the intention of the Legislature that the county commissioners are to collect the taxes out of the township or road district to remit to the State Treasury, and that where the road district is in two or more counties the commissioners of each county shall collect from that part of the district in their respective counties. As it is provided that no county, township, or road district shall receive a loan amounting to more than 6 per cent of the assessed value of the property when added to the other bonded indebtedness thereof, there is no' danger of the county not collecting 5 per cent annually on that amount from any township or road district.
An exactly analogous provision has long been in force as to building stock-law fences (Rev., 1685), which provides that the county commissioners may levy a special assessment on all taxable real estate “within the county, township, or district which may adopt the stock law.” This act has been often held constitutional and that it does not violate the provision as to uniformity, and “does not authorize the imposition of an assessment on real estate outside of the district.” Harper v. Comrs., 133 N. C., 110.
It would seem clear that the language of section 20 of this act contemplates that the certificate of indebtedness given by the county commissioners for money loaned, by the State to build roads in a township or road district is to be signed by the commissioners as agents for such township or road district, from which it is expressly provided that they shall collect such taxes and remit to the State Treasurer. However, a matter of this importance should not go off on such a technicality. Taking it that the act requires the county commissioners to sign the certificate and make the entire county responsible, as there is the further *165provision that the county commissioners shall collect such taxes from the township or road district, as in the case of the stock law for townships or districts, there is nothing inequitable. But even if the county commissioners did not exercise such power, there is nothing in the Constitution which forbids the Legislature to require the county certificate of indebtedness, since the county commissioners have it in their power to collect from the localities. Edwards v. Comrs., 170 N. C., 448, by Hoke, J. The county of its own motion can appropriate money to build roads in any one township in the county at its discretion. Patterson v. Comrs. (Brown, J.), 170 N. C., 503; Edwards v. Comrs., supra. A township whose roads are thus worked by the county can be required to levy a tax for the same, even without a vote, as roads are a public necessity. If so, when the State loans money to be used for building roads in a township, there is no reason the State shall not look to the county, if the Legislature so orders, to reimburse the State, as the county can collect the taxes from the township to reimburse itself. Both county and township are agencies of the State government, and this is not a matter forbidden by the Constitution, but purely a method of administration expressed through the Legislature by the people of the State. A case exactly in point is Moss v. Tazewell County, 112 Va., 878.
If the United States Government can, as it does, make appropriations out of the funds of the whole Union to make an improvement in a river, a creek, or a harbor; or the State can, as it does, appropriate from the Treasury out of the money of the whole State to build a local public road or a canal for a district or township, certainly the Legislature can require a county (if it had so chosen) to become responsible for a loan to build a road in one of its townships, especially when section 20 prescribes that the amount to repay it shall be collected by the township officials out of the property of that township.
The system of counties issuing bonds to work the roads in their townships and collecting out of each township the interest and principal as they fall due has often been followed, and a State-wide act to that purport was enacted, Laws 1913, chap. 122, recognized and amended. Laws 1917, chap. 207. If the present act is unconstitutional, the act of 1913, chap. 122, and all the bonds issued under that and similar acts are rendered invalid^ which will be a public calamity.
In the matter of loans by the State to aid in building schoolhouses, it is provided that such loans to any locality shall be evidenced by the note of the county board, and that the county board shall deduct the amount of the annual payment from the district or township receiving the loan. Eev., 4053^4056. This system has worked well for the last fourteen years, and its legality has never been questioned.
In Jones v. Comrs., 137 N. C., 598 (Hoke, J.), the Court held that the Legislature could pass an act to require a county to issue bonds for *166indebtedness incurred for necessary expenses. Roads are a necessary expense, and when a township has thus voted to incur indebtedness for that purpose, and the State has agreed to loan the money, there is no reason why the Legislature should not take the obligation of the county (if that is what Section 20 of this act means), leaving the county to collect, through its own officers, the annual interest from the township, hi the meantime executing its own bond to the State for the amount thus loaned to the' county for the benefit of that township. This case (Jones v. Comrs., 137 N. C., 598) reversed a former decision on rehearing, and was therefore fully considered.
In Jones v. comrs., 143 N. C., 60, it was held that where certain townships, by extra taxation, procured the building through their territory of a railroad, “the Legislature has the power to direct the county commissioners to expend exclusively in those townships the county taxes derived from such railroad property in such townships, and that there is no constitutional requirement that the tax rate shall be the same everywhere; it varies in the different counties, and may vary in different townships, parts of townships, districts, towns and cities in the same county, for they are all legislative creations, mere governmental agencies, subject to be changed, abolished or divided and controlled, at the will of the General Assembly, especially at the control of the Legislature since the amendment (section 14) to Article VII.”
The uniformity of taxation required by the Constitution means a uniform rate for the same object. It does not mean that there shall be the same rate of taxation throughout the State or throughout a county, or even throughout a township, for there are objects of taxation in some townships, districts, and counties for which tax is not laid in others. Jones v. Comrs., 143 N. C., 60.
The will of the people has been fully gathered and clearly expressed in the passage of this act. It is a matter that closely affects the right of the people to govern themselves. It touches the interest of every section of the State. Heretofore, State appropriations for canals, for public roads and highways, and in the building of railroads have largely been procured in the interest of the influential and wealthier sections of the State. This act gives to the people of any township or county, however remote or poor it may be, the same opportunity to vote taxation upon themselves for the benefit of procuring public roads as is given to wealthier and more influential sections. It gives to the farmers and residents of remote townships and counties the same benefit of using the State credit in exchange for their own as is given to the larger counties and cities; it gives to the denizens of the mountain coves the same opportunity of obtaining good roads that is vouchsafed to the owners of rich river bottoms and of valuable suburban lands near the *167cities. It is a case of “equal opportunity to all, without favor to any.”
The cases quoted that one community should not be made to pay the debt of another has no application. The township is a part of the county. Besides, the county of Johnston does not propose to pay the tax for building the roads in Selma Township. The Johnston County commissioners could take the county money for that purpose. They are judges of what roads shall be worked with the county money. Supervisors v. Comrs. (Pitt County), 169 N. C., 548. The Legislature could, as it does, loan money to Johnston County (which is simply a State agency) to be used, in this instance, exclusively in building roads for Selma Township, if that township votes taxes to pay interest on the loan, and the General Assembly can require the county of Johnston, as such State agency, to execute its bond to the State for this money, since, through its county officers, Johnston County will collect the money out of the property of Selma Township. The county and the township are alike State agents, and if the Legislature sees fit to adopt this method, it is within the discretion of the law-making body.
The judge below {Devin) has properly, in my judgment, sustained, both in letter and spirit, the enactment by the General Assembly of this most just, beneficent, and progressive -measure, which was adopted only after the fullest consideration by the people of the State and their representatives.